16813259DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “each wall being electrically connected to electrical ground and each wall being water cooled” as recited in claim 1 (lines 8-10), claim 11 (lines 8-10) and claim 20 (lines 8-10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 (line 3), claim 11 (line 3), claim 20 (line 3) recite the limitation “microwave radiation”. This limitation should read “a microwave radiation” instead of “microwave radiation”.
Claims 2-10 are objected by virtue of their dependence on claim 1.
Claims 12-19 are objected by virtue of their dependence on claim 11.
Claim 1 (line 9), claim 11 (line 9), claim 20 (line 9) recite the limitation “electrical ground”. This limitation should read “an electrical ground” instead of “electrical ground”.
Claims 2-10 are objected by virtue of their dependence on claim 1.
Claims 12-19 are objected by virtue of their dependence on claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 5-6), claim 11 (lines 5-6), claim 20 (lines 5-6) recite the limitation “a reactor housing configured to receive a plurality of semiconductor integrated circuit wafers simultaneously”. It is unclear how the reactor housing configured to receive a plurality of semiconductor integrated circuit wafers simultaneously. The drawings show that the wafer support structure 20 is configured to support a plurality of semiconductor integrated circuit wafers 12; however, the drawings and the specification fail to show/describe how the reactor housing 16 configured to receive a plurality of semiconductor integrated circuit wafers simultaneously. 
Claims 2-10 are rejected by virtue of their dependence on claim 1.
Claims 12-19 are rejected by virtue of their dependence on claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Peelamedu et al. (U.S. Pub. No. 2008/0207008 A1) in view of Keller et al. (U.S. Pub. No. 2002/0069968 A1).
Regarding claim 1, Peelamedu discloses an apparatus (hybrid microwave rapid thermal processing installation shown in Peelamedu fig.1, Par.0019) for annealing semiconductor integrated circuit wafers (for annealing semiconductor wafers; Abstract, Par.0003), the apparatus (hybrid microwave rapid thermal processing installation shown in Peelamedu fig.1) comprising: 
a microwave energy source (microwave radiation source 16, Peelamedu fig.1 & Par.0024) configured to generate microwave radiation (microwave radiation 22, Peelamedu fig.1 & Par.0021) having a first wavelength (wavelength of 122.4 μm, Peelamedu Par.0021); and 
a reactor housing (reactor housing, see Peelamedu annotated fig.1 below; external walls of the cavity 14 forms reactor housing) configured to receive a plurality of semiconductor integrated circuit wafers simultaneously (as indicated by Peelamedu Par.0025, the cavity 14 can be sized for multiple wafers at one time; therefore, the reactor housing configured to receive a plurality of semiconductor integrated circuit wafers simultaneously), 
the reactor housing (external walls of the cavity 14 forms reactor housing, see Peelamedu annotated fig.1 below) including a top wall (top wall, see Peelamedu annotated fig.1 below), a bottom wall (bottom wall, see Peelamedu annotated fig.1 below), a left side wall (left side wall, see Peelamedu annotated fig.1 below), a right side wall (right side wall, see Peelamedu annotated fig.1 below), a front wall, and a back wall (since the cavity 14 is a three dimensional box, and the cavity 14 is enclosed and insulated as indicated by Peelamedu Par.0024, the cavity 14 must contains a front wall and a back wall) connected to one another to form a box-shaped internal chamber (walls connected to one another to form a box-shaped cavity 14, Peelamedu fig.1),
the walls of the internal chamber spaced apart such that the microwave radiation forms a single mode around the semiconductor integrated circuit wafers within the internal chamber (the cavity 14 is single mode cavity as indicated by Peelamedu Par.0024; therefore, the walls of cavity 14 spaced apart such that the microwave radiation forms a single mode around the wafer(s) 12 within the cavity 14) [Peelamedu Par.0024 cited: “The cavity 14 can be single mode”].

    PNG
    media_image1.png
    1051
    1447
    media_image1.png
    Greyscale

Peelamedu does not explicitly disclose:
each wall being electrically connected to electrical ground and each wall being water cooled
Keller teaches a similar apparatus (process chamber shown in Keller fig.1) for processing semiconductor integrated circuit wafers (wafer 14, Keller fig.1), comprising:
each wall being electrically connected to electrical ground (side and bottom walls 10, and top walls 16 & 18 connected to electrical ground, as indicated by Keller Par.0035 & Par.0038; Keller Par.0035 cited: “The chamber side and bottom wall 10 and the lid 18 are connected to electrical ground”,  Keller Par.0038 cited: “cover 16 is clamped to the top of the lid 18”; therefore, cover 16 is also connected to electrical ground) and each wall being water cooled (side and bottom walls 10, and top walls 16 & 18 being water cooled, as indicated by Keller Par.0117 & Par.0125; Keller Par.0117 cited: “the chamber lid 18, and the chamber walls 10 were cooled by water maintained at 85° C”, Keller Par.0125 cited: “the chamber side wall 10 can be further cooled by surrounding it with a water jacket, not shown, through which cool water can be pumped. Similarly, the cover 16, lid 18, and inlet manifold back wall 28 can be cooled by pumping the same water through a sealed water jacket (not shown) mounted on the upper surface of the inlet manifold back wall 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peelamedu, by adding the teaching of each wall being electrically connected to electrical ground and each wall being water cooled, as taught by Keller, because by doing so, the coolant would prevent overheating of the reactor, and the electrical ground connection would help protect the system and worker(s) from dangers of damaged circuits or electrical overloads. Therefore, safety would be enhanced and improved.

Regarding claim 10, Peelamedu in view of Keller teaches the apparatus as set forth above, Peelamedu also discloses:
wherein each wafer is heated directly by the microwave radiation from the microwave energy source (wafer can be heated directly by the microwave radiation from the microwave energy source, as indicated by Peelamedu Abstract; Peelamedu Abstract cited: “microwave generated atmospheric pressure plasma is used to heat the wafer either directly or indirectly.”).

Regarding claim 11, Peelamedu discloses an apparatus (hybrid microwave rapid thermal processing installation shown in Peelamedu fig.1, Par.0019) for annealing semiconductor integrated circuit wafers (for annealing semiconductor wafers; Abstract, Par.0003), the apparatus (hybrid microwave rapid thermal processing installation shown in Peelamedu fig.1) comprising: 
a microwave energy source (microwave radiation source 16, Peelamedu fig.1 & Par.0024) configured to generate microwave radiation (microwave radiation 22, Peelamedu fig.1 & Par.0021) having a first wavelength (wavelength of 122.4 μm, Peelamedu Par.0021); and 
a reactor housing (reactor housing, see Peelamedu annotated fig.1 below; external walls of the cavity 14 forms reactor housing) configured to receive a plurality of semiconductor integrated circuit wafers simultaneously (as indicated by Peelamedu Par.0025, the cavity 14 can be sized for multiple wafers at one time; therefore, the reactor housing configured to receive a plurality of semiconductor integrated circuit wafers simultaneously), 
the reactor housing (reactor housing, see Peelamedu annotated fig.1 below; external walls of the cavity 14 forms reactor housing) including a top wall (top wall, see Peelamedu annotated fig.1 below), a bottom wall (bottom wall, see Peelamedu annotated fig.1 below), a left side wall (left side wall, see Peelamedu annotated fig.1 below), a right side wall (right side wall, see Peelamedu annotated fig.1 below), a front wall, and a back wall (since the cavity 14 is a three dimensional box, and the cavity 14 is enclosed and insulated as indicated by Peelamedu Par.0024; therefore, the cavity 14 must contains a front wall and a back wall) connected to one another to form a box-shaped internal chamber (walls connected to one another to form a box-shaped cavity 14, Peelamedu fig.1), 
wherein each wafer is heated directly by the microwave radiation from the microwave energy source (wafer can be heated directly by the microwave radiation from the microwave energy source, as indicated by Peelamedu Abstract; Peelamedu Abstract cited: “microwave generated atmospheric pressure plasma is used to heat the wafer either directly or indirectly.”).

    PNG
    media_image1.png
    1051
    1447
    media_image1.png
    Greyscale

Peelamedu does not explicitly disclose:
each wall being electrically connected to electrical ground and each wall being water cooled
Keller teaches a similar apparatus (process chamber shown in Keller fig.1) for processing semiconductor integrated circuit wafers (wafer 14, Keller fig.1), comprising:
each wall being electrically connected to electrical ground (side and bottom walls 10, and top wall 16 & 18 connected to electrical ground, as indicated by Keller Par.0035 & Par.0038; Keller Par.0035 cited: “The chamber side and bottom wall 10 and the lid 18 are connected to electrical ground”,  Keller Par.0038 cited: “cover 16 is clamped to the top of the lid 18”; therefore, cover 16 is also connected to electrical ground) and each wall being water cooled (side and bottom walls 10, and top wall 16 & 18 being water cooled, as indicated by Keller Par.0117 & Par.0125; Keller Par.0117 cited: “the chamber lid 18, and the chamber walls 10 were cooled by water maintained at 85° C”, Keller Par.0125 cited: “the chamber side wall 10 can be further cooled by surrounding it with a water jacket, not shown, through which cool water can be pumped. Similarly, the cover 16, lid 18, and inlet manifold back wall 28 can be cooled by pumping the same water through a sealed water jacket (not shown) mounted on the upper surface of the inlet manifold back wall 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peelamedu, by adding the teaching of each wall being electrically connected to electrical ground and each wall being water cooled, as taught by Keller, because by doing so, the coolant would prevent overheating of the reactor, and the electrical ground connection would help protect the system and worker(s) from dangers of damaged circuits or electrical overloads. Therefore, safety would be enhanced and improved.

Claims 2, 9, 12, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peelamedu et al. (U.S. Pub. No. 2008/0207008 A1) in view of Keller et al. (U.S. Pub. No. 2002/0069968 A1), and further in view of Herzog (U.S. Pub. No. 2008/0185308 A1).
Regarding claims 2 and 12, Peelamedu in view of Keller teaches the apparatus as set forth above, but does not teach further comprising:
a wafer support structure including a plurality of columns, each column including a plurality of notches, wherein each semiconductor integrated circuit wafer is supported along an edge thereof by one notch of the respective columns.
Herzog teaches:
a wafer support structure (boat 50, Herzog fig.3; boat used to support wafers for batch processing as indicated by Herzog Par.0016) including a plurality of columns (plurality of vertical support members 52, Herzog fig.3; Herzog Par.0022 cited: “the boat 50 includes a plurality of parallel vertical support members 52, which can be three or more in number”), each column including a plurality of notches (each member 52 includes a plurality of notches 58, Herzog fig.3; Herzog Par.0022 cited: “a plurality of notches or slots 58 is provided in each of the rods 52”), wherein each semiconductor integrated circuit wafer (wafer 20, Herzog fig.3 & Par.0023) is supported along an edge (edge of wafers 20, Herzog fig.3) thereof by one notch of the respective columns (as shown in Herzog fig.3 and indicated by Par.0023, wafer 20 are supported along an edge thereof by one notch of the respective rods 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Peelamedu wafer support 36 with the Herzog wafer support structure 50, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of supporting wafers for processing wafers in the reactor chamber. Furthermore, the modification would allow a plurality wafers to be supported for batch processing; and thus, the process efficiency can be increased.

Regarding claims 9 and 19, Peelamedu in view of Keller teaches the apparatus as set forth above, but does not teach:
wherein a combination of the wafers, the top wall, and the bottom wall form a slot plane antenna.
It is noted that as stated in the disclosure of the instant application, instant application Specification Par.0032 (page 8) cited: “the combination of the stack of wafers 12 being annealed, the top wall 26, and the bottom wall 28 form a slot plane antenna”. Therefore, the slot plane antenna is formed by the combination of the stack of wafers, the top wall, and the bottom wall.
Peelamedu in view of Keller teaches the top wall (top wall, see Peelamedu annotated fig.1 in the rejection of claim 1 or claim 11), and the bottom wall (bottom wall, see Peelamedu annotated fig.1 in the rejection of claim 1 or claim 11), but does not teach the stack of wafers (the wafer support structure which can support a plurality of wafers simultaneously). However, as cited and incorporated in the rejection of claims 2 and 12 above, prior art Herzog teaches the stack of wafers (the wafer support structure which can support a plurality of wafers simultaneously, see the rejection of claims 2 and 12 above). 
Because the instant application and the prior arts Peelamedu in view of Keller and Herzog are similar apparatuses, they have similar structures (as explained above); and thus, they can provide similar results. Therefore, Peelamedu in view of Keller and Herzog teaches the limitation “wherein a combination of the wafers, the top wall, and the bottom wall form a slot plane antenna”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Peelamedu wafer support 36 with the Herzog wafer support structure 50, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of supporting wafers for processing wafers in the reactor chamber. Furthermore, the modification would allow a plurality wafers to be supported for batch processing; and thus, the process efficiency can be increased. Additionally, the combination of stack of wafers, the top wall, and the bottom wall would form a slot plane antenna for an induction effect.

Regarding claim 20, Peelamedu discloses an apparatus (hybrid microwave rapid thermal processing installation shown in Peelamedu fig.1, Par.0019) for annealing semiconductor integrated circuit wafers (for annealing semiconductor wafers; Abstract, Par.0003), the apparatus (hybrid microwave rapid thermal processing installation shown in Peelamedu fig.1) comprising: 
a microwave energy source (microwave radiation source 16, Peelamedu fig.1 & Par.0024) configured to generate microwave radiation (microwave radiation 22, Peelamedu fig.1 & Par.0021) having a first wavelength (wavelength of 122.4 μm, Peelamedu Par.0021); and 
a reactor housing (reactor housing, see Peelamedu annotated fig.1 below; external walls of the cavity 14 forms reactor housing) configured to receive a plurality of semiconductor integrated circuit wafers simultaneously (as indicated by Peelamedu Par.0025, the cavity 14 can be sized for multiple wafers at one time; therefore, the reactor housing configured to receive a plurality of semiconductor integrated circuit wafers simultaneously), 
the reactor housing (reactor housing, see Peelamedu annotated fig.1 below; external walls of the cavity 14 forms reactor housing) including a top wall (top wall, see Peelamedu annotated fig.1 below), a bottom wall (bottom wall, see Peelamedu annotated fig.1 below), a left side wall (left side wall, see Peelamedu annotated fig.1 below), a right side wall (right side wall, see Peelamedu annotated fig.1 below), a front wall, and a back wall (since the cavity 14 is a three dimensional box, and the cavity 14 is enclosed and insulated as indicated by Peelamedu Par.0024, the cavity 14 must contains a front wall and a back wall) connected to one another to form a box-shaped internal chamber (walls connected to one another to form a box-shaped cavity 14, Peelamedu fig.1), 
the walls of the internal chamber spaced apart such that the microwave radiation forms a single mode within the internal chamber (the cavity 14 is single mode cavity as indicated by Peelamedu Par.0024; therefore, the walls of cavity 14 spaced apart such that the microwave radiation forms a single mode around the wafer(s) 12 within the cavity 14) [Peelamedu Par.0024 cited: “The cavity 14 can be single mode”], 
wherein each wafer is heated directly by the microwave radiation from the microwave energy source (wafer can be heated directly by the microwave radiation from the microwave energy source, as indicated by Peelamedu Abstract; Peelamedu Abstract cited: “microwave generated atmospheric pressure plasma is used to heat the wafer either directly or indirectly.”), 

    PNG
    media_image1.png
    1051
    1447
    media_image1.png
    Greyscale

Peelamedu does not disclose:
each wall being electrically connected to electrical ground and each wall being water cooled
a wafer support structure including a plurality of columns, each column including a plurality of notches, wherein each semiconductor integrated circuit wafer is supported along an edge thereof by one notch of the respective columns.
Keller teaches a similar apparatus (process chamber shown in Keller fig.1) for processing semiconductor integrated circuit wafers (wafer 14, Keller fig.1), comprising:
each wall being electrically connected to electrical ground (side and bottom walls 10, and top wall 16 & 18 connected to electrical ground, as indicated by Keller Par.0035 & Par.0038; Keller Par.0035 cited: “The chamber side and bottom wall 10 and the lid 18 are connected to electrical ground”,  Keller Par.0038 cited: “cover 16 is clamped to the top of the lid 18”; therefore, cover 16 is also connected to electrical ground) and each wall being water cooled (side and bottom walls 10, and top wall 16 & 18 being water cooled, as indicated by Keller Par.0117 & Par.0125; Keller Par.0117 cited: “the chamber lid 18, and the chamber walls 10 were cooled by water maintained at 85° C”, Keller Par.0125 cited: “the chamber side wall 10 can be further cooled by surrounding it with a water jacket, not shown, through which cool water can be pumped. Similarly, the cover 16, lid 18, and inlet manifold back wall 28 can be cooled by pumping the same water through a sealed water jacket (not shown) mounted on the upper surface of the inlet manifold back wall 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peelamedu, by adding the teaching of each wall being electrically connected to electrical ground and each wall being water cooled, as taught by Keller, because by doing so, the coolant would prevent overheating of the reactor, and the electrical ground connection would help protect the system and worker(s) from dangers of damaged circuits or electrical overloads. Therefore, safety would be enhanced and improved.
Peelamedu in view of Keller teaches the apparatus as set forth above, but does not teach:
a wafer support structure including a plurality of columns, each column including a plurality of notches, wherein each semiconductor integrated circuit wafer is supported along an edge thereof by one notch of the respective columns.
Herzog teaches:
a wafer support structure (boat 50, Herzog fig.3; boat used to support wafers for batch processing as indicated by Herzog Par.0016) including a plurality of columns (plurality of vertical support members 52, Herzog fig.3; Herzog Par.0022 cited: “the boat 50 includes a plurality of parallel vertical support members 52, which can be three or more in number”), each column including a plurality of notches (each member 52 includes a plurality of notches 58, Herzog fig.3; Herzog Par.0022 cited: “a plurality of notches or slots 58 is provided in each of the rods 52”), wherein each semiconductor integrated circuit wafer (wafer 20, Herzog fig.3 & Par.0023) is supported along an edge (edge of wafers 20, Herzog fig.3) thereof by one notch of the respective columns (as shown in Herzog fig.3 and indicated by Par.0023, wafer 20 are supported along an edge thereof by one notch of the respective rods 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Peelamedu wafer support 36 with the Herzog wafer support structure 50, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of supporting wafers for processing wafers in the reactor chamber. Furthermore, the modification would allow a plurality wafers to be supported for batch processing; and thus, the process efficiency can be increased.

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peelamedu et al. (U.S. Pub. No. 2008/0207008 A1) in view of Keller et al. (U.S. Pub. No. 2002/0069968 A1), and further in view of Hong et al. (U.S. Pub. No. 2015/0144621 A1).
Regarding claims 3 and 13, Peelamedu in view of Keller teaches the apparatus as set forth above, but does not teach:
wherein the semiconductor integrated circuit wafers are impedance matched to the microwave energy source.
Hong teaches a similar apparatus (microwave heating apparatus 1, Hong fig.1) for annealing (for annealing, Hong Par.0023) semiconductor integrated circuit wafers (semiconductor wafer W, Hong fig.1),
wherein the semiconductor integrated circuit wafers (semiconductor wafer W, Hong fig.1) are impedance matched to the microwave energy source (magnetron 31, Hong fig.1; magnetron 31 for generating microwave for processing the semiconductor wafer W, Hong Par.0047) [as indicated by Hong Par.0054, the tuner 36 has a function of performing impedance matching between the magnetron 31 and the processing chamber 2 while the semiconductor wafer W being processed inside the processing chamber 2; therefore, the semiconductor wafer W is impedance matched to the magnetron 31].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Peelamedu in view of Keller, by adding the teaching of the tuner, as taught by Hong, because by doing so, the semiconductor integrated circuit wafers would be impedance matched to the microwave energy source, in order to improve microwave energy generated around the wafers for the annealing process.

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peelamedu et al. (U.S. Pub. No. 2008/0207008 A1) in view of Keller et al. (U.S. Pub. No. 2002/0069968 A1), and further in view of Burrows et al. (U.S. Pub. No. 2017/0244006 A1).
Regarding claims 4 and 14, Peelamedu in view of Keller teaches the apparatus as set forth above, but does not teach:
wherein an inner surface of each wall is thermally reflective and has a polished inner surface.
Burrows teaches a wafer processing module (processing module 400, Burrows fig.4A) comprising a reactor housing (enclosure 402, Burrows fig.4A):
wherein an inner surface of each wall (inner surface of each wall of the enclosure 402, Burrows fig.4A & Par.0049) is thermally reflective and has a polished inner surface (Burrows Par.0049 cited: “The enclosure 402 may include reflectors or a reflective coating (e.g., gold, polished aluminum) disposed on one or more inner surfaces of the enclosure 402.”; therefore, the inner surface of each wall of the enclosure 402 is thermally reflective because they are coated by aluminum, and the inner surface of each wall of the enclosure 402 has a polished aluminum inner surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Peelamedu in view of Keller, by adding the teaching of inner surface of each wall is thermally reflective and has a polished inner surface, as taught by Burrows, in order to increase the reflection into the internal chamber of the reactor housing; and thus, increase the use efficiency of the microwave power in the reactor housing.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peelamedu et al. (U.S. Pub. No. 2008/0207008 A1) in view of Keller et al. (U.S. Pub. No. 2002/0069968 A1), Burrows et al. (U.S. Pub. No. 2017/0244006 A1), and further in view of Brown (U.S. Pub. No. 2001/0011588 A1).
Regarding claims 5 and 15, Peelamedu in view of Keller and Burrows teaches the apparatus as set forth above, Burrows also teaches:
wherein the inner surface of each wall has a thermal reflectance (inner surface of each wall of the enclosure 402 has thermal reflectance because they are coated by aluminum, as indicated by Burrows Par.0049 or as cited and incorporated in the rejection of claims 4 and 14 above).
However, Peelamedu in view of Keller and Burrows does not teach:
the thermal reflectance of at least 80%.
Brown teaches a heating apparatus (10, Brown figs.1-2) comprising:
surface has the thermal reflectance of at least 80% (surface 74 is aluminum and has thermal reflectance of 95%, as indicated by Brown Par.0026; Brown Par.0026 cited: “Heat reflective surface 74 is preferably aluminum foil, which has a high reflectivity on the order of 95%”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Peelamedu in view of Keller, by adding the teaching of aluminum has a thermal reflectance of 95%, as taught by Brown, because inner surfaces have high thermal reflectivity would increase the reflection into the internal chamber of the reactor housing; and thus, increase the use efficiency of the microwave power in the reactor housing.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peelamedu et al. (U.S. Pub. No. 2008/0207008 A1) in view of Keller et al. (U.S. Pub. No. 2002/0069968 A1), and further in view of Tanaka et al. (U.S. Pub No. 2015/0090708 A1).
Regarding claims 6 and 16, Peelamedu in view of Keller teaches the apparatus as set forth above, but does not teach:
wherein an edge where any two adjacent walls intersect is rounded or filleted, and a corner where any three adjacent walls intersect is rounded or filleted.
Tanaka teaches a similar apparatus (microwave heating apparatus 1, Tanaka figs.1-30 & Par.0052) for annealing (“annealing process”, Tanaka Par.0051) semiconductor integrated circuit wafers (semiconductor wafer W, Tanaka fig.1 & Par.0051),
wherein an edge where any two adjacent walls intersect is rounded or filleted (as shown in Tanaka fig.17 and indicated by Par.0161, an edge where two adjacent sidewalls 12A and 12B intersect is rounded), and a corner where any three adjacent walls intersect is rounded or filleted (as shown in Tanaka fig.17 and indicated by Par.0161, all corner portions C between the sidewall 12A and the sidewall 12B, between the sidewall 12B and the sidewall 12C, between the sidewall 12C and the sidewall 12D, and between the sidewall 12D and the sidewall 12A are rounded) [it is noted that the limitation “rounded or filleted” is in alternative form; therefore, only one of these features was given patentable weight during examination].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Peelamedu in view of Keller, by adding the teaching of rounding an edge where any two adjacent walls intersect, and rounding a corner where any three adjacent walls intersect, as taught by Tanaka, in order to suppress the reflection into the microwave introduction ports; and thus, increase the use efficiency of the microwave power in the reactor housing, as recognized by Tanaka [Tanaka, Par.0163].

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peelamedu et al. (U.S. Pub. No. 2008/0207008 A1) in view of Keller et al. (U.S. Pub. No. 2002/0069968 A1), and further in view of Sakurai (U.S. Pub. No. 2018/0053024 A1). 
Regarding claims 7 and 17, Peelamedu in view of Keller teaches the apparatus as set forth above, but does not teach:
wherein a spacing between an inner surface of the top wall and an inner surface of the bottom wall varies according to the first wavelength.
Sakurai teaches a chamber (housing 11, Sakurai fig.2A):
wherein a spacing between an inner surface of the top wall (inner surface of upper wall 11a, Sakurai fig.2A) and an inner surface of the bottom wall (inner surface of lower wall 11b, Sakurai fig.2A) varies according to the first wavelength (as indicated by Sakurai Par.0085, the distance between the upper wall 11a and the lower wall 11b of the housing 11 can be changed depending on the wavelength; therefore, the spacing between the upper wall 11a and the lower wall 11b of the housing 11 varies according to the wavelength) [Sakurai Par.0085 cited: “the distance between the upper wall 11a and the lower wall 11b of the housing 11 can be changed depending on the wavelength”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Peelamedu in view of Keller, by adding the teaching of spacing between the inner surface of the top wall and the inner surface of the bottom wall varies according to the wavelength, as taught by Sakurai, in order to adjust the spacing between the inner surface of the top wall and the inner surface of the bottom wall according to the wavelength in order to increase the use efficiency of the microwave power inside the reactor housing.

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peelamedu et al. (U.S. Pub. No. 2008/0207008 A1) in view of Keller et al. (U.S. Pub. No. 2002/0069968 A1), and further in view of Hong et al. (U.S. Pub. No. 2015/0144621 A1) and Nenyei et al. (U.S. Pub. No. 2008/0248657 A1).
Regarding claims 8 and 18, Peelamedu in view of Keller teaches the apparatus as set forth above, but does not teach wherein:
a spacing between an inner surface of the top wall and an uppermost semiconductor integrated circuit wafer ranges from approximately 12.7 millimeters to approximately 76.2 millimeters, and 
a spacing between an inner surface of the bottom wall and a lowermost semiconductor integrated circuit wafer ranges from approximately 12.7 millimeters to approximately 76.2 millimeters.
Hong teaches a similar apparatus (microwave heating apparatus 1, Hong figs.1-11 & Par.0024) for annealing (“annealing”, Hong Par.0023) semiconductor integrated circuit wafers (semiconductor wafer W, Hong fig.1 & Par.0024), wherein:
a spacing between an inner surface of the top wall (inner surface of the ceiling portion 11 and transmission windows 33, Hong fig.1 & Par.0051) and an uppermost semiconductor integrated circuit wafer (semiconductor wafer W, Hong fig.1 & Par.0051) ranges from approximately 12.7 millimeters to approximately 76.2 millimeters (the distance between the semiconductor wafer W and the inner surface of transmission windows 33 is controlled within a range from 25 mm to 50 mm, as indicated by Hong Par.0051; Hong Par.0051 cited: “A distance (gap G) from the bottom surface of the transmission window 33 to the surface of the wafer W supported by the supporting pins 16 is preferably set to, e.g., about 25 mm or above, in view of suppression of direct irradiation of the microwave to the wafer W. More preferably, the distance is controlled within a range from 25 mm to 50 mm”; therefore, the spacing between the inner surface of the top wall and the uppermost semiconductor integrated circuit wafer ranges from 25 mm to 50 mm; and thus, the range of prior art Hong is within the range of the instant application), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Peelamedu in view of Keller, by adding the teaching of the spacing between the inner surface of the top wall and the uppermost semiconductor integrated circuit wafer, as taught by Hong, in order to suppression of direct irradiation of the microwave to the semiconductor integrated circuit wafer because the annealing process is performed at a relatively low temperature when using microwave irradiation, as recognized by Hong [Hong, Par.0003 & Par.0051]; therefore, the modification would improve the uniformity of the annealing process for the wafer, and prevent excessive heating.
Peelamedu in view of Keller and Hong teaches the apparatus as set forth above, Hong also teaches: 
a spacing between an inner surface of the bottom wall 13 and the uppermost semiconductor integrated circuit wafer W ranges from 31 mm to 40 mm (as shown in Hong figs.1 & 6 and as indicated by Hong Par.0108, Hong Par.0108 cited: “The height position of the wafer W from the bottom portion 13 was displaced by 0.5 mm in a stepwise manner within a range of 31 mm to 40 mm”).  
However, Peelamedu in view of Keller and Hong does not teach:
a spacing between an inner surface of the bottom wall and a lowermost semiconductor integrated circuit wafer ranges from approximately 12.7 millimeters to approximately 76.2 millimeters.
Nenyei teaches a similar apparatus (processing chamber 12, Nenyei fig.1A) for annealing semiconductor integrated circuit wafers (wafers 14 and 15, Nenyei fig.1A), wherein:
a spacing between the uppermost semiconductor integrated circuit wafer (wafer 14, Nenyei fig.1A) and the lowermost semiconductor integrated circuit wafer (wafer 15, Nenyei fig.1A) ranges from 0.5 mm to 4 mm (as indicated by Nenyei Par.0041, Nenyei Par.0041 cited: “the wafers 14 and 15 may be spaced less than about 5 mm apart, such as from about 0.5 mm to about 4 mm apart”)
Therefore, Peelamedu in view of Keller, Hong, and Nenyei teaches:
a spacing between an inner surface of the bottom wall (inner surface of bottom wall 13, Hong fig.1) and a lowermost semiconductor integrated circuit wafer (the Nenyei wafer 15 is added to the Hong apparatus 1 (Hong fig.1), such that the Nenyei wafer 15 is 0.5 mm to 4 mm below the Hong wafer W, as taught by Nenyei; therefore, the wafer 15 is the lowermost semiconductor integrated circuit wafer) ranges from approximately 12.7 millimeters to approximately 76.2 millimeters (because the spacing between wafer W and the inner surface of bottom wall 13 ranges from 31 mm to 40 mm (as explained above or as indicated by Hong Par.0108), and the wafer 15 is 0.5 mm to 4 mm below the wafer W; therefore, the spacing between the inner surface of bottom wall 13 and the wafer 15 ranges from 27 mm to 39.5 mm; and thus, the range of prior arts Peelamedu in view of Keller, Hong, and Nenyei is within the range of the instant application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Peelamedu in view of Keller and Hong, by adding the teaching of the spacing between the uppermost semiconductor integrated circuit wafer and the lowermost semiconductor integrated circuit wafer, as taught by Nenyi, so that the spacing between the inner surface of the bottom wall and the lowermost semiconductor integrated circuit wafer is within the range of approximately 12.7 millimeters to approximately 76.2 millimeters, in order to have the semiconductor integrated circuit wafers spaced relatively close together, so that the semiconductor integrated circuit wafers would tend to heat each other by thermal conduction during a thermal process, as recognized by Nenyi [Nenyi, Par.0041]. The modification would improve the uniformity of the annealing process for the wafer, and enhance process efficiency.

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Ohno et al. (U.S. Pub. No. 2014/0073065 A1) discloses a microwave annealing apparatus and a method of manufacturing a wafer, comprising a housing shielding electromagnetic waves, a first electromagnetic wave source, a second electromagnetic wave source, a temperature measuring device configured to measure the temperature of the wafer, and a control unit configured to control the power of each of the first and second electromagnetic wave sources in accordance with the temperature measured by the temperature measuring device.
Tsai et al. (U.S. Pub. No. 2017/0301572 A1) discloses systems and methods for annealing semiconductor structures, including providing an energy-converting structure proximate a semiconductor structure, the energy-converting structure comprising a material having a loss tangent larger than that of the semiconductor structure; providing a heat reflecting structure between the semiconductor structure and the energy-converting structure; and providing microwave radiation to the energy-converting structure and the semiconductor structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761 

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761